Jordan, Presiding Judge.
The statute (Ga. L. 1959, pp. 120, 121; Code Ann. § 68-803) establishing the venue of an action by a resident of this State against a nonresident motorist, by requiring that it “shall be brought in the county in which the accident, injury, or cause of action originated, or in the county of the residence of the plaintiff therein, as the plaintiff in such suit may elect” allows a resident of Georgia at the time of the incident to choose, as a matter of convenience at the time of filing his action, a proper forum in the county where the incident took place or a proper forum in the county where he is then residing. Accordingly, the trial judge of Long Superior Court erred in dismissing an action for improper venue in Long County brought by a resident of Georgia then a resident of Long County against a nonresident motorist, based on events which occurred in Evans County when the plaintiff was a resident of Evans County,

Judgment reversed.


Pannell and Deen, JJ., concur.